EXHIBIT 32.2 CERTIFICATION OF PRINCIPAL ACCOUNTING OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Madison Ave. Media, Inc. (the "Company") on Form 10-Q /A for the period ending February 28, 2011 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, J. FRANKLIN BRADLEY, Principal Accounting Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant toss. 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. IN WITNESS WHEREOF, the undersigned has executed this certification as of the 20 th day of April, 2011. /s/ J. FRANKLIN BRADLEY Principal Accounting Officer
